DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.

 Response to Arguments
Applicant’s arguments filed 09/08/2022 have been fully considered but they are not persuasive.
	The Applicant’s argue the cited reference Zhang ‘918 does not comprise two different coil portions for enclosing different parts of a patient’s anatomy each being rotatable with respect to one another. Contrary to the Applicant’s assertion, the Examiner disagrees, Song discloses two different coil portions for enclosing different parts of the patient’s anatomy, which can be rotated with respect to one another. Zhang is relied upon to teach a positioning member that adjusts the rotation between two rigid coil portions. Therefore, the rejection is maintained. 

Status of the Claims
Claims 1-14 remain pending. 
Claims 1, 5, 7-9, and 13-14 have been amended. 
Claim 15 has been canceled.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 1, the phrase "wherein the second coil portion are rotatably arranged with respect to one another at the joint” renders the claim indefinite because it is unclear how a coil portion is rotatably arranged with respect to itself unless its rotatably arranged with respect to another coil portion. As such, for Office action purposes the claim limitation will be interpreted as wherein the first coil portion and second coil portion are rotatably arranged with respect to one another at the joint. Clarity is needed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (CN 109350060 A, Published 2019-02-19, A copy of this translation has been provided by espacenet and is attached to this Office action.).
Claim 1: Song discloses, An ankle coil (FIG. 1) configured to be worn by a patient during magnetic resonance imaging, the ankle coil (0010: “The invention aims to provide a nuclear magnetic resonance ankle joint coil device, which can scan the ankle joint of the patient under different back extension, plantar flexion, varus and valgus angle, and is convenient for judging the condition” as well as 0032: “The first outer casing inner cavity is adapted to the lower part of the human lower leg, the second outer casing inner cavity is adapted to the human foot, the first outer casing is hinged to the second outer casing, and the first outer casing and the second outer casing are provided with a limiting device”) comprising: 
a first coil portion (First outer casing: 103-the first side plate and 104- the first bottom plate, 0033: “the coil portion includes a casing and a coil unit, the coil unit is disposed inside the casing, and the casing includes a first casing and a second casing…”) including a first channel extending in a first direction and configured to enclose a heel and a shank of the patient (see FIG. 1 below); and 
a second coil portion (Second outer casing: 203-the second bottom plate, 202-two side plates, and 201-second top plate, 0033: “the coil portion includes a casing and a coil unit, the coil unit is disposed inside the casing, and the casing includes a first casing and a second casing,”) including a second channel configured to enclose a foot of the patient (see FIG. 1 below), the second channel extending in a second direction that intersects with the first direction (see FIG. 1 below), 

    PNG
    media_image1.png
    696
    638
    media_image1.png
    Greyscale

wherein a joint is formed between the first coil portion and the second coil portion via mating notches (0012: “the first outer casing is hinged to the second outer casing”. As seen in FIG. 1 notches are seen as the incision on an edge or surface of the outer casing which are hinged at a joint.), and 
wherein the second coil portion (Second outer casing) are rotatably arranged with respect to one another at the joint (0012: “The coil portion has a rotation angle of -50° to 50°, the coil portion includes a casing and a coil unit, the coil unit is disposed inside the casing, and the casing includes a first casing and a second casing, and the A casing inner cavity is adapted to the lower part of the human leg, the second outer casing is adapted to the human foot, the first outer casing is hinged to the second outer casing, and the first outer casing and the second outer casing form an angle of 55°~150 °”; as well as 0032:  “the first side plate 103 and the second side plate 202 are slidably connected by a rotating shaft 5”) and along an axis of rotation that is perpendicular to both the first direction and to the second direction ((“The coil portion has a rotation angle of -50° to 50°, the coil portion includes a casing and a coil unit, the coil unit is disposed inside the casing, and the casing includes a first casing and a second casing, and the A casing inner cavity is adapted to the lower part of the human leg, the second outer casing is adapted to the human foot, the first outer casing is hinged to the second outer casing, and the first outer casing and the second outer casing form an angle of 55°~150 °”; as well as “the first side plate 103 and the second side plate 202 are slidably connected by a rotating shaft 5”. The angle between the first outer casing and the second outer casing can be adjusted by the rotating shaft. Furthermore, A person of ordinary skill in the art would be able to define an axis of rotation that is perpendicular to both the first direction and to the second direction. The first and second outer casing form an angle of 55 degrees to 150 degrees as such angular position of 90 degrees/perpendicular would be achieved.), the first coil portion and the second coil portion being configured to rotate along the axis of rotation to enable a range of plantar flexion angles of an ankle of the patient while wearing the ankle coil (Since the first and second outer casing can be adjusted to rotate along the axis of rotation via the rotating shaft between 55 to 150 degrees, a range of plantar flexion angles of an ankle of the patient while wearing the ankle coil would be achieved.).

Claim 2: Song discloses all the elements above in claim 1, Song further discloses, wherein: the first coil portion (First outer casing: 103-the first side plate and 104- the first bottom plate, 0032: “the coil portion includes a casing and a coil unit, the coil unit is disposed inside the casing, and the casing includes a first casing and a second casing…”) includes (i) a first rigid coil portion (103-the first side plate); 0032: “the first side plate 103 and the second side plate 202 are rigid materials”; as well as 0032: “the coil portion includes a casing and a coil unit, the coil unit is disposed inside the casing, and the casing includes a first casing and a second casing…”) formed with the first channel having a first opening on a side of the first coil portion (see FIG. 1 below) that is oriented towards the second coil portion in a direction of rotation (The first channel has a first opening one a side of the first coil portion that is oriented towards the second coil portion in a direction of rotation via the shaft, which rotatably arranges the portions), and (ii) a first flexible coil portion (a first portion of 102-back plate/rear plate: 0032: “the rear plate 102 is a flexible material…”; as well as 0020: “the first side panel, the first top panel, the front panel, the rear panel, the second bottom panel, the second side panel, and the second top panel are each provided with a coil unit…”) arranged on the first rigid coil portion (The first portion of back plate/rear plate 102 is arranged on the first rigid coil portion 103, see FIG. 1), the first flexible coil portion covering the opening (The first flexible coil portion is covering the opening, see FIG. 1); and 
the second coil portion (Second outer casing: 203-the second bottom plate, 202-two side plates, and 201-second top plate, 0032: “the coil portion includes a casing and a coil unit, the coil unit is disposed inside the casing, and the casing includes a first casing and a second casing,”) includes (i) a second rigid coil portion (202-two side plates and 203 the second bottom plate) rotatably arranged with respect to the first rigid coil portion (The second rigid coil portion 202 and 203 are rotatably arranged with respect to the first rigid coil portion 103 via the shaft 5), the second rigid coil portion being formed with the second channel having a second opening that is oriented opposite to the first channel in the direction of rotation (See FIG. 1), and (ii) a second flexible coil portion (A second portion of 102-back plate/rear plate different from the first portion: 0032: “the rear plate 102 is a flexible material…”; as well as 0020: “the first side panel, the first top panel, the front panel, the rear panel, the second bottom panel, the second side panel, and the second top panel are each provided with a coil unit…”) arranged on the second rigid coil portion (The second portion of back plate/rear plate 102 is arranged on the second rigid coil portion 202 and 203, see FIG. 1), the second flexible coil portion covering the second opening (The second flexible coil portion covers the opening, see FIG. 1).

    PNG
    media_image2.png
    696
    638
    media_image2.png
    Greyscale


	Claim 3: Song discloses all the elements above in claim 2, Song further discloses, wherein the first rigid coil portion, the first flexible coil portion, the second rigid coil portion, and the second flexible coil portion each include a respective coil unit (0020: “the first side panel, the first top panel, the front panel, the rear panel, the second bottom panel, the second side panel, and the second top panel are each provided with a coil unit…”) configured for use with magnetic resonance imaging (0010: “The invention aims to provide a nuclear magnetic resonance ankle joint coil device, which can scan the ankle joint of the patient under different back extension, plantar flexion, varus and valgus angle, and is convenient for judging the condition”).

Claim 9: Song discloses all the elements above in claim 2, Song further discloses,
further comprising: a first support face arranged at the bottom of the first channel of the first rigid coil portion (See FIG. 1 below), the first support face being configured to support the shank of the patient (The configuration of the first support face would support the shank of the patient since “the first outer casing inner cavity is adapted to the lower part of the human lower leg”, 0032).

    PNG
    media_image3.png
    523
    525
    media_image3.png
    Greyscale


Claim 10: Song as modified discloses all the elements above in claim 9, Song further discloses, further comprising: a second support face arranged at the bottom of the second channel of the second rigid coil portion (See FIG. 1 above), the second support face being configured to support a sole of the foot of the patient (The configuration of the second support face would support the sole of the foot of the patient since “the second outer casing inner cavity is adapted to the human foot”, 0032).

Claim 11: Song discloses all the elements above in claim 1, Song further discloses, wherein the mating notches (As stated above in claim 1, 0012: “the first outer casing is hinged to the second outer casing”. As seen in FIG. 1 notches are seen as the incision on an edge or surface of the outer casing which are hinged at a joint.) include a first set of notches formed as part of the first coil portion and a second set of notches formed as part of the second coil portion (As seen in FIG. 1 notches are seen as the incision on an edge or surface of the outer casings which are hinged. a first set of notches are seen as the edges on one side and a second set of notches are seen as the edges on the other side, respectively.).  

Claim 12: Song discloses all the elements above in claim 11, Song further discloses, wherein the second coil portion is rotatably arranged on the first coil portion (0012: “The coil portion has a rotation angle of -50° to 50°, the coil portion includes a casing and a coil unit, the coil unit is disposed inside the casing, and the casing includes a first casing and a second casing, and the A casing inner cavity is adapted to the lower part of the human leg, the second outer casing is adapted to the human foot, the first outer casing is hinged to the second outer casing, and the first outer casing and the second outer casing form an angle of 55°~150 °”; as well as 0032: “the first side plate 103 and the second side plate 202 are slidably connected by a rotating shaft 5”) via the joint formed from the first set of notches mating with the second set of notches (see FIG. 1).  

Claim 13: Song discloses all the elements above in claim 1, Song further discloses, wherein the first coil portion and the second coil portion are configured to rotate with respect to one another (0012: “The coil portion has a rotation angle of -50° to 50°, the coil portion includes a casing and a coil unit, the coil unit is disposed inside the casing, and the casing includes a first casing and a second casing, and the A casing inner cavity is adapted to the lower part of the human leg, the second outer casing is adapted to the human foot, the first outer casing is hinged to the second outer casing, and the first outer casing and the second outer casing form an angle of 55°~150 °”; as well as 0032: “the first side plate 103 and the second side plate 202 are slidably connected by a rotating shaft 5”) about the axis of rotation in accordance with an adjustment angle (The angle between the first outer casing and the second outer casing can be adjusted by the rotating shaft. Furthermore, A person of ordinary skill in the art would be able to define an axis of rotation in accordance with the adjusted angle.).  

Claim 14: Song discloses all the elements above in claim 13, Song further discloses, wherein the first coil portion and the second coil portion are configured to rotate with respect to one another (0012: “The coil portion has a rotation angle of -50° to 50°, the coil portion includes a casing and a coil unit, the coil unit is disposed inside the casing, and the casing includes a first casing and a second casing, and the A casing inner cavity is adapted to the lower part of the human leg, the second outer casing is adapted to the human foot, the first outer casing is hinged to the second outer casing, and the first outer casing and the second outer casing form an angle of 55°~150 °”; as well as 0032:  “the first side plate 103 and the second side plate 202 are slidably connected by a rotating shaft 5”) such that the first coil portion and the second coil portion form, in one angular position, a 90 degree angle with respect to one another (The first and second outer casing can be set an angle of 55 degrees to 150 degrees as such angular position of 90 degrees would be achieved.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Song, as applied to claim 2 above, in view of Wessels (US 2017/0328517 A1, 2017).
Claim 4: Song discloses all the elements above in claim 2, Song fails to disclose, further comprising: 
a hinge member including (i) a first connector that is fixed to the first rigid portion, (ii) a second connector that is fixed to the second rigid portion, and (iii) a hinge shaft, 
wherein one of the first connector and the second connector is fixed to the hinge shaft, and 
wherein the other one of the first connector and the second connector is rotatably sheathed on the hinge shaft, and 
wherein an axial direction of the hinge shaft coincides with the axis of rotation.
However, Wessels is relied upon to teach a hinge member connected to two components to achieve rotation with respect to one another. As such, Wessels discloses, further comprising: 
a hinge member (hinge 28) including (i) a first connector (first 78) that is fixed to a first rigid portion (Connecting arm 24), (ii) a second connector (second 78) that is fixed to a second rigid portion (extension arm 26), and (iii) a hinge shaft (hinge pin 84) (0091; “78 thereby holding connecting arm 24 and extension arm 26 to one another while simultaneously allowing for rotation or folding of one of connecting arm 24 and extension arm 26 with respect to the other of connecting arm 24 and extension arm 26.”), 
wherein one of the first connector and the second connector is fixed to the hinge shaft (0091; “78 thereby holding connecting arm 24 and extension arm 26 to one another...”; see FIG. 17), and 
wherein the other one of the first connector and the second connector is rotatably sheathed on the hinge shaft (0091; “78 thereby holding connecting arm 24 and extension arm 26 to one another while simultaneously allowing for rotation or folding of one of connecting arm 24 and extension arm 26 with respect to the other of connecting arm 24 and extension arm 26.”), and 
wherein an axial direction of the hinge shaft coincides with the axis of rotation (see axis of rotation 82 in FIG. 17).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Song to further comprise a hinge member including (i) a first connector that is fixed to the first rigid portion, (ii) a second connector that is fixed to the second rigid portion, and (iii) a hinge shaft, wherein one of the first connector and the second connector is fixed to the hinge shaft, and wherein the other one of the first connector and the second connector is rotatably sheathed on the hinge shaft, and wherein an axial direction of the hinge shaft coincides with the axis of rotation as taught by Wessels. The motivation to do this yields predictable results such as improving the ability to change positions with sufficient resistance to maintain a set position (0092 of Wessels). Therefore, the modified combination above discloses, further comprising: a hinge member including (i) a first connector that is fixed to the first rigid coil portion, (ii) a second connector that is fixed to the second rigid coil portion, and (iii) a hinge shaft, wherein one of the first connector and the second connector is fixed to the hinge shaft, and wherein the other one of the first connector and the second connector is rotatably sheathed on the hinge shaft, and wherein an axial direction of the hinge shaft coincides with the axis of rotation.

Claim 6: Song discloses all the elements above in claim 2, Song further discloses,
wherein the second rigid coil portion (Second outer casing: 203-the second bottom plate, 202-two side plates, and 201-second top plate, 0032: “the coil portion includes a casing and a coil unit, the coil unit is disposed inside the casing, and the casing includes a first casing and a second casing,”) includes a limiting portion (shaft 5 seen as the limit portion since shaft 5 is the only element which has the ability to limit the rotation of the first and second shell to achieve an angles of 55 to 150; refer to 0017: “the first outer casing and the second outer casing are provided with limiting means, allowing the angle between the first outer casing and the second outer casing to be 55 ° ~ 150 °.”), and 
wherein, when the second rigid coil portion is rotated towards the first rigid coil portion in the direction of rotation (see re-produced Fig. 1 below; The second rigid coil portion is rotated towards the first rigid coil portion in a perpendicular position; refer to 0032: “the first side plate 103 and the second side plate 202 are slidably connected by a rotating shaft 5,”; as well as 0032: “The second top plate 201 is fixed to the rear plate 102, and the second side plate 202 is slidably connected to the second side plate. 202, the first side plate 103 and the second side plate 202 are slidably connected by a rotating shaft 5, the first outer casing is located in the inner cavity of the second outer casing near the sole portion”; as well as 0033: “The first outer casing includes a first bottom plate 104, a first side plate 103, and a first top plate, and the first top plate includes a front plate 101 and a rear plate 102, and the second outer casing has an angle of 55° to 150°.” As such the second outer casing can be rotated towards and away from the first outer casing.) such that the direction of the second channel is perpendicular to the direction of the first channel (See FIG. 1 Below), the limiting portion (Shaft 5) bears against the first rigid coil portion of the second rigid coil portion (See FIG. 1 Below).

    PNG
    media_image4.png
    696
    638
    media_image4.png
    Greyscale

Song fails to discloses, the limiting portion preventing further rotation.
However, Wessels is relied upon to teach preventing rotation between two rigid components. 
Specifically Wessels discloses, reducing the resistance seen as prevent further rotation to rotation (0092; “the amount of resistance is adjustable by…, hinge pin 84 is tightened, to reduce resistance hinge pin 84 is loosened.”)
Thus, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Song to include a mechanism which prevents further rotation between two components as taught by Wessels. The motivation to do this yield predictable results such as providing the ability to change positions with sufficient resistance to maintain a set position (0092 of Wessels). 

Claim 7: Song as modified discloses all the elements above in claim 6, Song fails to discloses, 
further comprising: an elastic member, wherein one end of the elastic member is configured to apply a force to the first rigid portion, and wherein another end of the elastic member is configured to apply a force to the second rigid portion that rotates the second rigid portion towards the first rigid coil portion in the direction of rotation.
However, Wessels is relied upon to teach preventing rotation between two rigid components. 
As such, Wessels discloses, an elastic member ([spring washer of friction device 96]), wherein one end of the elastic member is configured to apply a force to the first rigid portion (0093; “As the friction device 96 is increasingly compressed, an increasing amount of friction is generated which resists movement. The hinge pin 84 is tightened until the optimum amount of friction is generated which allows for relatively easy movement of extension arm 26 while providing enough resistance to maintain a set position… Any other friction imparting device can be used in place of a spring washer, such as a compressible member, a detent system, a spring, or the like.”[A springs can apply a force to a portion and/or member. For instance, friction is seen as force and this force is exerted onto the connecting arm and extensions arm, see FIG. 17]), and wherein another end of the elastic member is configured to apply a force to the second rigid portion that rotates the second rigid portion towards the first rigid coil portion in the direction of rotation (see axis of rotation 82 in Fig 17). (0093; “Any other friction imparting device can be used in place of a spring washer, such as a compressible member, a detFriction device 96 is formed of any suitable size, shape and design and is configured to impart friction between connecting arm 24 and extension arm 26. In one arrangement, as is shown, friction device 96 is formed of a spring washer. In this arrangement, as the hinge pin 84 is tightened, this pulls the upper barrel 78 of extension arm 26 closer to the centrally located barrel 48 of connecting arm 24 thereby compressing the friction device 96 spring washer.ent system, a spring, or the like.”; see FIG. 17).
Thus, It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Song as modified to further comprise an elastic member, wherein one end of the elastic member is configured to apply a force to the first rigid portion, and wherein another end of the elastic member is configured to apply a force to the second rigid portion that rotates the second rigid portion towards the first rigid coil portion in the direction of rotation as taught by Wessels. The motivation to do this yields predictable results such as tightening the force between two components in a close and tight configuration in order to maintain resistance at a set position. Therefore, the modified combination above discloses, further comprising: an elastic member, wherein one end of the elastic member is configured to apply a force to the first rigid coil portion, and wherein another end of the elastic member is configured to apply a force to the second rigid coil portion that rotates the second rigid coil portion towards the first rigid coil portion in the direction of rotation.

Claim 8: Song discloses all the elements above in claim 2, Song further discloses, further comprising: a damping member (Shaft 5) arranged between the first rigid coil portion and the second rigid coil portion (See FIG. 1), the damping member being configured to rotate the second rigid portion relative to the first rigid portion (pg 3 para 6; “the first side plate and the second side plate by a rotating shaft sliding connection”; pg 4 last para; “the first side plate 103 and second side plate 202 through the sliding rotating shaft 5 connecting the first shell close to the sole part is located in the inner cavity of the second shell.”).
Song fails to discloses, a member configured to increase a resistance to rotation of the two rigid coil portions. However, Wessels is relied upon to teach increasing resistance of rotation between two rigid components. As such Wessels discloses, increase resistance to rotation (0092; “the amount of resistance is adjustable by rotating hinge pin 84—to increase resistance, hinge pin 84 is tightened, to reduce resistance hinge pin 84 is loosened.”)
Thus, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Song to include a member configured to increase resistance to rotation of two rigid portions as taught by Wessels. The motivation to do this yield predictable results such as providing the ability to change positions with sufficient resistance to maintain a set position (0092 of Wessels). Therefore, the modified combination above discloses, further comprising: a damping member arranged between the first rigid coil portion and the second rigid coil portion, the damping member being configured to increase a resistance to rotation of the second rigid coil portion relative to the first rigid coil portion.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song, as applied to claim 2 above, in view of Zhang (CN 106872918 A, 2017-06-20, hereinafter Zhang, A copy of this translation has been provided by PE2E and is attached to this Office action.).
Claim 5: Song discloses all the elements above in claim 2, Song fails to disclose,  
further comprising: a positioning member, 
wherein the positioning member is arranged in one of the first rigid coil portion or the second rigid coil portion so as to be movable along a direction parallel to the axis of rotation, and 
wherein the positioning member bears against the other one of the first rigid coil portion and the second rigid coil portion along a direction of movement of the positioning member to captivate a position of the second rigid coil portion relative to the first rigid coil portion.
	However, Zhang is relied upon to teach a positioning member that adjusts the rotation between two rigid coil portions. As such, Zhang discloses, a positioning member, (adjusting mechanism: Pg. 3. Para. 4: “the adjusting mechanism is used for adjusting the local coil to said local coil base along different positions away from direction of the scanning bed”)
wherein the positioning member is arranged in one of the first rigid coil portion (local coil 210) or the second rigid coil portion (local base 220) so as to be movable along a direction parallel to the axis of rotation, (pg 3 para 4; “the adjusting mechanism is used for adjusting the local coil to said local coil base along different positions away from direction of the scanning bed”; see FIG. 9, wherein the first rigid coil portion and/or the second rigid coil portion is movable along a direction parallel to the axis of rotation.)
and wherein the positioning member bears against the other one of the first rigid coil portion (local coil 210) and the second rigid coil portion (local base 220) along a direction of movement of the positioning member to captivate a position (see Fig. 9) of the second rigid coil portion relative (local base 220) to the first rigid coil portion (local coil 210). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Song as modified to include a positioning member that is arranged in one of the first rigid coil portion or the second rigid coil portion so as to be movable along a direction parallel to the axis of rotation, and wherein the positioning member bears against the other one of the first rigid coil portion and the second rigid coil portion along a direction of movement of the positioning member to captivate a position of the second rigid coil portion relative to the first rigid coil portion as taught by Zhang. The motivation to do this yield predictable results such as adjusting the coil device in different positions away from the scanning bed (pg 3 para 4 of Zhang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793